Exhibit 10.1

Vera Bradley, Inc.

2010 Equity and Incentive Plan

FY14 RESTRICTED STOCK UNIT/PERFORMANCE UNIT

TERMS AND CONDITIONS

1. Definitions. Any term capitalized herein but not defined will have the
meaning set forth in the Vera Bradley, Inc. 2010 Equity and Incentive Plan (the
“Plan”).

2. Grant and Vesting of Restricted Stock Units.

(a) As of the grant date specified in the Award Agreement (the “Grant Date”),
the Participant will be credited with the number of Restricted Stock Units set
forth in the Award Agreement. Each Restricted Stock Unit is a notional amount
that represents one unvested share of Common Stock. Each Restricted Stock Unit
constitutes the right, subject to the terms and conditions of the Plan and this
document, to the distribution of a Share if and when the Restricted Stock Unit
vests.

(b) Restricted Stock Units will vest on each of the first three anniversaries of
the Grant Date. If the Participant’s Service with the Company and all of its
Affiliates terminates before the date that a grant of Restricted Stock Units
vests, his or her right to receive the Shares underlying such unvested
Restricted Stock Units will be only as provided in Section 5.

3. Grant and Vesting of Performance Units (“Performance RSUs”).

(a) As of the Grant Date, the Participant will be credited with the number of
Performance RSUs set forth in the Award Agreement. Each Performance RSU is a
notional amount that represents one unvested share of Common Stock. Each
Performance RSU constitutes the right, subject to the terms and conditions of
the Plan and this document, to the distribution of a Share if and when the
Performance RSU is deemed earned and vested.

(b) Performance RSUs granted under the Plan are intended to qualify as
performance-based compensation under section 162(m) of the Internal Revenue Code
of 1986, as amended (“Code”). Performance RSUs (or tranches of such Performance
RSUs) will become earned only if the Company achieves a stated level of “Net
Income” (as defined below) during the applicable Performance Year within the
Performance Period as set forth in the Award Agreement. Except as provided in
Section 5, any earned Performance RSUs (and the Participant’s right to receive
the Shares underlying such Performance RSUs) will become vested only if the
Participant remains continuously employed with the Company during the
Performance Period. The following additional provisions apply to grants of
Performance RSUs:

(i) Certification of Results. Before any award of Performance RSUs is deemed
earned with respect to a Performance Period, the Committee shall certify, in
accordance with Section 9.5 of the Plan, in writing (i) that the performance
goals described in the Award Agreement has been achieved for the Performance
Period, and (ii) the calculation of “Net Income” (as defined below) for each
Performance Year within the Performance Period.



--------------------------------------------------------------------------------

(ii) Definition of “Net Income.” For purposes of this Subsection 3(b), the term
“Net Income” means, with respect to any Awards of Performance RSUs, the
Company’s consolidated net income, as determined in accordance with U.S. GAAP,
adjusted to exclude the effects, as shown on the financial statements furnished
as part of Form 8-K (announcing the Company’s fiscal year-end financial results)
for any fiscal year of the Company ending with or within the Performance Period,
of (i) any acquisition during the Performance Period, including the amortization
expense of intangible assets acquired during the Performance Period,
(ii) material charges or income arising from litigation, (iii) corporate
restructuring, asset impairment, or other special charges, and (iv) cumulative
effect of changes to U.S. GAAP accounting.

(iii) Definition of “Performance Year.” For purposes of this Subsection 3(b),
the term “Performance Year” means, with respect to any Awards of Performance
RSUs, each fiscal year of the Company ending within the Performance Period.

(iv) Finality of Committee Determinations. Any determination by the Committee of
Net Income and the level and entitlement to the Award of Performance RSUs, and
any interpretation, rule, or decision adopted by the Committee under the Plan or
in carrying out or administering the Plan, is final and binding for all purposes
and upon all interested persons, their heirs, and personal representatives. The
Committee may rely conclusively on determinations made by the Company and its
auditors to determine Net Income and related information for purposes of
administration of the Plan, whether such information is determined by the
Company, its auditors, or a third-party vendor engaged to provide such
information to the Company. This Subsection is not intended to limit the
Committee’s power, to the extent it deems proper in its sole discretion, to take
any action permitted under the Plan and Code Section 162(m).

4. Rights as a Stockholder.

(a) Unless and until a Restricted Stock Unit or an earned Performance RSU, as
applicable, has vested and the Share underlying it has been distributed to the
Participant, the Participant will not be entitled to vote in respect of that
Restricted Stock Unit or Performance RSU (as applicable) or that Share.

(b) If the Company declares a cash dividend on its Shares, then, on the payment
date of the dividend, the Participant will be credited with dividend equivalents
equal to the amount of cash dividend per Share multiplied by the number of
outstanding Restricted Stock Units or Performance RSUs (as applicable) credited
to the Participant through the record date. The dollar amount credited to a
Participant under the preceding sentence will be credited to an account
(“Account”) established for the Participant for bookkeeping purposes only on the
books of the Company. The amounts credited to the Account will be credited as of
the last day of each month with interest, compounded monthly, until the amount
credited to the Account is paid to the Participant. The rate of interest
credited under the previous sentence will be the prime rate of interest as
reported by the Midwest edition of the Wall Street Journal for the second
business day of each fiscal quarter on an annual basis. The balance in the
Account will be subject to the same terms regarding vesting and forfeiture as
the Participant’s Restricted Stock Units or Performance RSUs, as applicable,
awarded under the applicable Award Agreement, and will be paid in cash in

 

2



--------------------------------------------------------------------------------

a single sum at the time that the Shares associated with the Participant’s
Restricted Stock Units or Performance RSUs, as applicable, are delivered (or
forfeited at the time that the Participant’s Restricted Stock Units or
Performance RSUs, as applicable, are forfeited).

5. Termination of Service; Change in Control. If a Participant’s Service is
terminated for any reason during the applicable Restricted Period or Performance
Period, the terms and conditions of the underlying Award Agreement will govern
when and whether the Participant will forfeit the right to receive Shares
underlying any Restricted Stock Units or Performance RSUs, as applicable, that
have not yet vested. To the extent provided in the underlying Award Agreement,
all or a portion of the previously unvested Restricted Stock Units or
Performance RSUs, as applicable, then outstanding will vest immediately prior to
or upon the consummation of a Change in Control.

For purposes hereof, a “Change in Control” shall mean the occurrence of any one
or more of the following: (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Exchange Act and the rules of the Securities and Exchange
Commission as in effect on the date of this Award), other than (i) Barbara
Baekgaard, Patricia Miller, Michael Ray and Kim Colby and their respective heirs
and descendants and any trust established for the benefit of such Persons,
(ii) the Company or a corporation owned directly or indirectly by the
shareholders of the Company in substantially the same proportions as their
ownership of stock of the Company, or (iii) any employee benefit plan (or
related trust) sponsored or maintained by the Company or any Affiliate, of
securities of the Company representing more than twenty-five percent (25%) of
the combined voting power of the Company’s then outstanding securities; (b) the
occupation of a majority of the seats (other than vacant seats) on the Board by
Persons who were neither (i) nominated by the Board nor (ii) appointed by
directors so nominated; or (c) the consummation of (i) an agreement for the sale
or disposition of all or substantially all of the Company’s assets, or (ii) a
merger, consolidation or reorganization of the Company with or involving any
other corporation, other than a merger, consolidation or reorganization that
results in the voting securities of the Company outstanding immediately prior
thereto continuing to represent (either by remaining outstanding or by being
converted into voting securities of the surviving entity) at least fifty percent
(50%) of the combined voting power of the voting securities of the Company (or
such surviving entity) outstanding immediately after such merger, consolidation
or reorganization.

6. Timing and Form of Payment. Except as provided in this Section or in clauses
2(b) or 3(b) or Section 5, above, once a Restricted Stock Unit vests or a
Performance RSU is earned and vested, as applicable, the Participant will be
entitled to receive a Share in its place. Delivery of the Share will be made,
including delivery with respect to a Disabled Participant, or to the estate of a
deceased Participant, after the end of the Restricted Period or Performance
Period, as applicable, and not later than the 15th day of the third month
following the end of the Restricted Period or Performance Period, as applicable.
Shares will be credited to an account established for the benefit of the
Participant with the Company’s administrative agent. The Participant will have
full legal and beneficial ownership with respect to the Shares at that time.

7. Assignment and Transfers. The Participant may not assign, encumber or
transfer any of his or her rights and interests under the Award described in
this document, except, in the event of his or her death, by will or the laws of
descent and distribution.

 

3



--------------------------------------------------------------------------------

8. Withholding Tax. The Company shall have the power and the right to deduct or
withhold an amount sufficient to satisfy federal, state, and local taxes
(including FICA obligations), domestic or foreign, and other deductions required
by law to be withheld with respect to the Award. Unless the Committee or its
designee agrees to a different method for withholding such taxes, the number of
Shares (underlying the Award) necessary to cover applicable withholdings will be
withheld from the issuance of any Shares of exchange for the Award.

9. Securities Law Requirements.

(a) The Restricted Stock Units and Performance RSUs are subject to the further
requirement that, if at any time the Committee determines in its sole discretion
that the listing or qualification of the Shares subject to the Restricted Stock
Units and Performance RSUs under any securities exchange requirements or under
any applicable law, or the consent or approval of any governmental regulatory
body, is necessary as a condition of, or in connection with, the issuance of
Shares under it, then Shares will not be issued under the Restricted Stock Units
and Performance RSUs, unless the necessary listing, qualification, consent or
approval has been effected or obtained free of any conditions not acceptable to
the Committee.

(b) No person who acquires Shares pursuant to the Award reflected in this
document may, during any period of time during which that person is an affiliate
of the Company (within the meaning of the rules and regulations of the
Securities and Exchange Commission under the Securities Act), sell the Shares,
unless the offer and sale is made pursuant to (i) an effective registration
statement under the Securities Act, which is current and includes the Shares to
be sold, or (ii) an appropriate exemption from the registration requirements of
the Securities Act, such as that set forth in Rule 144 promulgated under the
Securities Act. With respect to individuals subject to Section 16 of the
Exchange Act, transactions under this Award are intended to comply with all
applicable conditions of Rule 16b-3, or its successors under the Exchange Act.
To the extent any provision of the Award or action by the Committee fails to so
comply, the Committee may determine, to the extent permitted by law, that the
provision or action will be null and void.

10. No Limitation on Rights of the Company. Subject to Sections 4.3, 14.1 and
14.2 of the Plan, the grant of the Award described in this document will not in
any way affect the right or power of the Company to make adjustments,
reclassifications or changes in its capital or business structure, or to merge,
consolidate, dissolve, liquidate, sell or transfer all or any part of its
business or assets.

11. Plan, Restricted Stock Units, Performance RSUs and Award Not a Contract of
Employment. Neither the Plan, the Restricted Stock Units, the Performance RSUs
nor any other right or interest that is part of the Award granted under the Plan
or this document is a contract of employment, and no terms of employment or
Service of the Participant will be affected in any way by the Plan, the
Restricted Stock Units, the Performance RSUs, the Award, this document or
related instruments, except as specifically provided therein. Neither the
establishment of the Plan nor the Award will be construed as conferring any
legal rights upon the Participant for a continuation of employment or Service,
nor will it interfere with the right of the Company or any Affiliate to
discharge the Participant and to treat him or her without regard to the effect
that treatment might have upon him or her as a Participant.

 

4



--------------------------------------------------------------------------------

12. Participant to Have No Rights as a Stockholder. Except as provided in
Section 4 above, the Participant will have no rights as a stockholder with
respect to any Shares subject to the Restricted Stock Units or Performance RSUs,
as applicable, prior to the date on which he or she is recorded as the holder of
those Shares on the records of the Company.

13. Notice. Any notice or other communication required or permitted hereunder
must be in writing and must be delivered personally, or sent by certified,
registered or express mail, postage prepaid. Any such notice will be deemed
given when so delivered personally or, if mailed, three days after the date of
deposit in the United States mail, in the case of the Company to 2208 Production
Road, Fort Wayne, Indiana 46808, Attn: Corporate Secretary, and, in the case of
the Participant, to the last known address of the Participant in the Company’s
records.

14. Governing Law. This document and the Award will be construed and enforced in
accordance with, and governed by, the laws of the State of Indiana, determined
without regard to its conflict of law rules.

15. Code Section 409A. Notwithstanding any other provision in this document, if
a Participant is a “specified employee” (as such term is defined for purposes of
Code Section 409A) at the time of his or her termination of Service, no amount
that is subject to Code Section 409A and that becomes payable by reason of such
termination of Service shall be paid to the Participant before the earlier of
(i) the expiration of the six-month period measured from the date of the
Participant’s termination of Service, and (ii) the date of the Participant’s
death.

16. Plan Document Controls. The rights granted under this document are in all
respects subject to the provisions of the Plan to the same extent and with the
same effect as if they were set forth fully therein. If the terms of this
document or the Award conflict with the terms of the Plan, the Plan will
control.

 

5